Case 1:21-cv-20129-RNS Document 17 Entered on FLSD Docket 04/27/2021 Page 1 of 7




                              United States District Court
                                        for the
                              Southern District of Florida

   Kentrel Hill, Plaintiff,        )
                                   )
   v.                              ) Civil Action No. 21-20129-Civ-Scola
                                   )
   Miami-Dade County School Board, )
   Defendant.                      )
                        Order on Motion to Dismiss
        This matter is before the Court upon the Defendant’s motion to dismiss
  the Plaintiffs’ complaint. For the reasons stated below, the Court grants the
  Defendant’s motion. (ECF No. 6.)

     1. Background
         The Plaintiff, Kentrel Hill, sues the School Board of Miami-Dade County,
  Florida, the Defendant, for alleged violations of the Family and Medical Leave
  Act of 1993 (“FMLA”), 29 U.S.C. § 2601 et seq., the Americans with Disabilities
  Act (“ADA”), 42 U.S.C. § 12101 et seq., and the Florida Civil Rights Act of 1992
  (“FCRA”), Fla. Stat. § 760 et seq.
         In support of her claims, Hill states that she was hired “during or around
  year 2017 as an educator” and began working at the Booker T. Washington
  High School in Miami-Dade County on August 2, 2018 as a Physical Education
  Teacher and Girls Basketball Coach. (ECF No. 1, at ¶¶ 13-15.) The Plaintiff
  states she worked Monday through Friday from 7:10am to 2:20pm.
         In January 2019, the Plaintiff noticed a lump on her left breast and on
  March 6, 2019, the Plaintiff was diagnosed with stage 3 breast cancer. (Id., at
  ¶¶ 18, 24.) Between discovering the lump and her diagnosis, the Plaintiff
  attended various doctor’s appointments which caused her to arrive late to
  work. (Id., at ¶ 19.) In February 2019, the Plaintiff was called into a meeting
  with the school’s principal, and several assistant principals to discuss her
  tardiness. (Id., at ¶ 20.) She states that she informed the principals of her
  concerns regarding the lump on her breast and told them of her need to attend
  doctor’s appointments to diagnose the lump that was causing her concern. (Id.)
  Ms. Hill states that after this initial meeting she was micromanaged and that
  her supervisors began observing her classroom, something she had not
  otherwise experienced outside of performance evaluations. (Id. at ¶ 22.) The
  Plaintiff also states the Defendant treated her differently by not sending her
Case 1:21-cv-20129-RNS Document 17 Entered on FLSD Docket 04/27/2021 Page 2 of 7




  unspecified correspondence that had been sent to other similarly situated
  colleagues. (Id. at ¶ 23.)
         After the Plaintiff received her breast cancer diagnosis, she immediately
  informed her supervisors, and had to leave work 45 minutes early twice a week
  to prepare for her chemotherapy, which began on April 13, 2019. (Id., at ¶¶ 25-
  29.) Once her chemotherapy began, the Plaintiff had to leave, on occasion,
  about 1 hour before the school day ended to receive her treatments. (Id., at
  ¶ 30.) She states before leaving early, she always informed “the school
  secretary and Principal.” (Id., at ¶ 28.) The Plaintiff further states that, other
  than suffering from breast cancer, she was otherwise qualified to perform her
  job duties and satisfied her job requirements. Despite this, on May 17, 2019,
  the Plaintiff states she was terminated for reasons other than her job
  performance. (Id. at ¶¶ 33-34.)

     2. Legal Standard

           A. Rule 12(b)(6)
         A court considering a motion to dismiss, filed under Federal Rule of Civil
  Procedure 12(b)(6), must accept all of the complaint’s allegations as true,
  construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Although a pleading need
  only contain a short and plain statement of the claim showing that the pleader
  is entitled to relief, a plaintiff must nevertheless articulate “enough facts to
  state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
  550 U.S. 544, 570 (2007). “But where the well-pleaded facts do not permit the
  court to infer more than the mere possibility of misconduct, the complaint has
  alleged—but it has not shown—that the pleader is entitled to relief.” Ashcroft v.
  Iqbal, 556 U.S. 662, 679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)) (internal
  punctuation omitted). A court must dismiss a plaintiff’s claims if she fails to
  nudge her “claims across the line from conceivable to plausible.” Twombly, 550
  U.S. at 570.

     3. Analysis
           A. FMLA Claims
        To state a claim under the FMLA, the employee in question “must have
  been employed for at least twelve months by the employer and worked at least
  1,250 hours during the previous twelve-month period.” Surtain v. Hamlin
  Terrace Found., 789 F.3d 1239, 1247 (11th Cir. 2015). In order to meet this
  pleading burden, “[w]ell-pleaded facts are required.” Id. (emphasis in original).
Case 1:21-cv-20129-RNS Document 17 Entered on FLSD Docket 04/27/2021 Page 3 of 7




  For instance, in Surtain, the Eleventh Circuit held that allegations of an
  employee being employed from “2006-2010” satisfied the 12-month durational
  requirement, but failed to show the employee “had worked at least 1,250 hours
  during the previous twelve-month period.” Id. at 1247-48. Whether an
  employee satisfies these conditions is a “threshold jurisdictional question, that
  also appears to be a prima facie element for recovery in a civil action.” Morrison
  v. Amway Corp., 323 F.3d 920, 927 (11th Cir. 2003) (cleaned up). These
  durational requirements apply to both interference and retaliation claims
  under the FMLA. Surtain, 789 F.3d at 1247.
         Taking the Plaintiff’s allegations as true and drawing all inferences in her
  favor, the Court finds that the Plaintiff has failed to plead the necessary facts
  required for the Court to determine if the Plaintiff worked for 1,250 hours
  during the “previous twelve-month period” entitling her to potential relief under
  the FMLA. The Plaintiff’s allegations are simply that the Plaintiff was hired at
  some point in 2017 and began working as a teacher for the Defendant on
  August 2, 2018 until she was terminated on May 17, 2019. The Plaintiff
  worked Monday through Friday from 7:10am to 2:20pm, though missed some
  of the workday both before and after her breast cancer diagnosis on an
  unspecified number of occasions. While the Plaintiff summarily states “During
  or around year 2014 1, Plaintiff became eligible for FMLA leave” (ECF No. 1, at
  ¶¶ 36, 43) the Court cannot discern when, if ever, the Plaintiff satisfied the
  jurisdictional requirements of the FMLA.
         Accordingly, the Court dismisses without prejudice Counts I-III of the
  Plaintiff’s complaint, seeking relief under the FMLA.

               B. ADA and FCRA Claims
                     (1) Discrimination Claims
         The Court next turns to Counts IV and VI of the Plaintiff’s complaint,
  which seek relief for discrimination under the ADA and FCRA. The Court
  analyzes these claims under the same framework. See Avena v. Imperial Salon
  & Spa, Inc., 740 F. App’x 679, 681 (11th Cir. 2018) (“We analyze FCRA
  disability-discrimination claims using the same framework that is used for
  [ADA] claims.”)
         To state a claim for discrimination under the ADA, a plaintiff must allege:
  “(1) that he is a qualified individual with a disability; (2) that he was excluded
  from participation in or … denied the benefits of the services, programs, or
  activities of a public entity or otherwise discriminated [against] by such entity;


  1   The Court assumes the reference to “2014” is a typographical error.
Case 1:21-cv-20129-RNS Document 17 Entered on FLSD Docket 04/27/2021 Page 4 of 7




  (3) by reason of such disability.” Shotz v. Cates, 256 F.3d 1077, 1079 (11th Cir.
  2001) (internal citations and quotations omitted). The ADA only protects
  “qualified individuals” with disabilities, whom the Act defines as individuals
  who “can perform the essential functions of the employment positions that
  such individuals holds or desires” with or without a reasonable
  accommodation. 28 U.S.C. § 12111(8). “If the individual is unable to perform
  an essential function of his . . . job, even with an accommodation, he is, by
  definition, not a qualified individual and, therefore, not covered under the
  ADA.” D’Angelo v. ConAgra Foods, Inc., 422 F.3d 1220, 1229 (11th Cir. 2005).
          The Court agrees, as the Defendant argues, that the Plaintiff’s complaint
  fails to allege that she is a “qualified individual” that can perform the job’s
  essential functions. The Plaintiff alleges in her complaint that she was spoken
  to by school officials because of her tardiness and that she had to leave work
  early on various occasions for appointments both before and after her
  diagnosis, though the Court notes that the ADA does not exempt disabled
  employees from attendance requirements which are generally considered an
  essential job function. See Davis v. Florida Power & Light Co., 205 F.3d 1301,
  1306 (11th Cir. 2000) (noting that “job presence [ ] has been held to be an
  essential function of a job”). This requirement seems all the more important in
  a school setting. The fact that the Plaintiff’s attendance issues may have been
  caused by her disability does not shield her from her employer’s attendance
  and timeliness requirements. See Jackson v. Veterans Admin., 22 F.3d 277,
  279 (11th Cir. 1994) (“The district court correctly reasoned that Jackson has
  failed to prove he is an otherwise qualified individual because he has failed to
  satisfy the presence requirement of the job.”). Because the Plaintiff failed to
  allege that she is a qualified individual, Counts IV and VI are due to be
  dismissed.

                (2) Retaliation Claims
         Counts V and VII of the Plaintiff’s complaint state claims for retaliation in
  violation of the ADA and FCRA. As with the Plaintiff’s discrimination claims,
  claims for retaliation under the ADA and FCRA are analyzed under the same
  framework. Monroe v. Fla. Dep’t of Corr., 793 F. App’x 924, 928 (11th Cir. 2019)
  (“As with disability discrimination claims, relation claims brought under the
  FCRA are analyzed under the ADA framework.”).
         In order to assert a claim for retaliation under these statutes, a plaintiff
  must demonstrate that “(1) she engaged in statutorily protected expression;
  (2) she suffered an adverse . . . action, and (3) the adverse action was causally
  related to the protected expression.” Shotz, 344 F.3d at 1180 “To establish that
  a plaintiff engaged in statutorily protected expression, we have held that a
Case 1:21-cv-20129-RNS Document 17 Entered on FLSD Docket 04/27/2021 Page 5 of 7




  plaintiff must show that she ‘had a good faith, reasonable belief that the
  employer was engaged in unlawful employment practices.’” Weeks v. Harden
  Mfg. Corp., 291 F.3d 1307, 1311 (11th Cir. 2002) (quoting Little v. United Tech.,
  103 F.3d 956, 960 (11th Cir. 1997)). A plaintiff must have an objective as well
  as subjective good faith belief that a defendant is involved in unlawful
  employment activity. Id. at 1312.
         “To prove a causal connection, we require a plaintiff only to demonstrate
  that the protected activity and the adverse action were not wholly unrelated.”
  Shotz, 344 F.3d at 1180 n.30. “The burden of causation can be met by showing
  close temporal proximity between the statutorily protected activity and the
  adverse employment action. But mere temporal activity, without more, must be
  very close. A three or four month disparity between the statutorily protected
  expression and the adverse employment action is not enough.” Thomas v.
  Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007).
         In her complaint, the Plaintiff states that the “Defendant engaged in
  unlawful employment practices . . . in violation of the ADA by treating Plaintiff
  differently than similarly situated employees in the terms and conditions of her
  employment,” that she “engaged in a protected activity when she continuously
  requested reasonable accommodations from Defendant” which led the
  Defendant to terminate her “because she continuously requested reasonable
  accommodations from Defendant,” and the “Plaintiff’s disability, or perceived
  disability, was a motivating factor that caused Defendant to terminate
  Plaintiff.” (ECF No. 1, at ¶¶ 69-72; 91-94.) Putting aside the fact that the
  complaint fails to state that Plaintiff made any requests for accommodation
  from the Defendant, let alone on a continuous basis, the Court finds the
  Plaintiff has failed to show that she had a good faith subjective or objective
  belief that her employer was engaged in unlawful activity or that her alleged
  engagement in protected activity was causally related to her termination. See
  Stewart v. Happy Herman’s Cheshire Bridge, Inc., 117 F.3d 1278, 1286 (11th
  Cir. 1997) (“the burden of identifying an accommodation that would allow a
  qualified individual to perform the job rests with that individual, as does the
  ultimate burden of persuasion with respect to demonstrating that such an
  accommodation is reasonable.”).
         As the basis for her claims of unlawful treatment, the Plaintiff states that
  she was “micromanag[ed]” and that she stopped receiving the same unspecified
  “correspondence” as her colleagues. (ECF No. 1, at ¶¶ 22-23.) Taking the
  allegations in the complaint in light most charitable to the Plaintiff, the Court
  does not see how the Defendant’s observation of the Plaintiff’s classroom after
  the Plaintiff’s tardiness, which was discussed at the February 2019 meeting
  with the school’s principals, is objectively or subjectively suggestive of unlawful
Case 1:21-cv-20129-RNS Document 17 Entered on FLSD Docket 04/27/2021 Page 6 of 7




  activity, particularly where the Plaintiff admits she had arrived to work late on
  several occasions and otherwise fails to state that she requested a reasonable
  accommodation from the Defendant. Similarly, the Plaintiff’s vague allegations
  of not receiving the same correspondence as her colleagues, without more, do
  not show that the Defendant was engaged in unlawful employment practices.
  Accordingly, the Plaintiff has failed to allege the first prong of a retaliation
  claim and therefore Counts V and VII should be dismissed on this basis alone.
         Even assuming the Plaintiff had alleged that there was a subjective and
  objective basis to conclude the Defendant was engaged in unlawful
  employment practices, the Plaintiff’s retaliation claims would still be due for
  dismissal as the Plaintiff has failed to adequately allege causation between any
  alleged expressive activity and her termination. The Court agrees with the
  Defendant that the Plaintiff’s complaint fails to connect her termination with
  her alleged disability or any protected expression other than by relying on
  temporal proximity with unclear starting and ending points. At best, the
  Plaintiff’s complaint nods toward a potential request for an accommodation
  being made in February 2019, when she told her school principals that “she
  needed to attend doctor appointments” (though the complaint puts forth no
  allegations of an affirmative request for an accommodation, as is the Plaintiff’s
  burden). The Plaintiff was then terminated three months later. This, without
  more, is insufficient to establish causation in support of a claim for retaliation
  under the ADA or FCRA.

     4. Conclusion
         Based on the foregoing, the Court grants the Defendant’s motion to
  dismiss. (ECF No. 6.) The Court dismisses Counts I-III of the Plaintiff’s
  complaint without prejudice, and Counts IV-VII with prejudice and without leave
  to amend. See Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542
  (11th Cir. 2002) (“A district court is not required to grant a plaintiff leave to
  amend his complaint sua sponte when the plaintiff, who is represented by
  counsel, never filed a motion to amend nor requested leave to amend before the
  district court.”); Newton v. Duke Energy Florida, LLC, 895 F.3d 1270, 1277 (11th
  Cir. 2018) (“[W]here a request for leave to file an amended complaint simply is
  imbedded within an opposition memorandum, the issue has not been raised
  properly.”). The Clerk is directed to close this case. All pending motions, if any,
  are denied as moot.
Case 1:21-cv-20129-RNS Document 17 Entered on FLSD Docket 04/27/2021 Page 7 of 7




        Done and ordered, in Miami, Florida, on April 27, 2021.


                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
